IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21164
                        Conference Calendar



JESSE WARE,

                                          Plaintiff-Appellant,

versus

FRED BECKER; PATSY VALESQUEZ; M RICHTER; LORENE MELENDEZ; JOHN
DOE; THERESE M RICHTER,

                                          Defendants-Appellees.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-2237
                        --------------------
                           April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jesse Ware, Texas state prisoner #395442, appeals the

dismissal of his 42 U.S.C. § 1983 civil rights complaint pursuant

to 28 U.S.C. 1915(e)(2)(B)(i) and (ii).    Ware alleges that the

defendants tampered with his mail and filed false affidavits

which caused a prior civil rights complaint to be dismissed as

time-barred.   That dismissal has been affirmed.   Ware   v. Scott,

No. 99-41212 (5th Cir. Apr. 3, 2001)(unpublished).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21164
                                -2-

     Ware admitted in the Spears hearing that his claim that

prison officials interfered with his mail and caused his prior

complaint to be filed untimely had been raised in Ware v. Scott.

To the extent that Ware is seeking review of the district court’s

dismissal of his previous complaint as time-barred, his appeal of

that order, No. 99-41212, addressed that claim.   To the extent

that he seeks damages for loss of his right to pursue his prior

civil rights action, his claim is precluded by this court’s

affirmance.   We therefore affirm the dismissal of this complaint.

     AFFIRMED.